Citation Nr: 0309539	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  96-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C. § 1151 for additional disability of the left and 
right hands, claimed to be the result of Department of 
Veterans Affairs medical treatment in August 1984, June 1988 
and January 1989.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946.

This appeal arose form a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO) which denied the veteran's claim 
of entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for claimed additional disability of both hands due to 
medical treatment in August 1984, June 1988 and/or January 
1989.    

This case was remanded in June 1997 by the Board of Veterans' 
Appeals (the Board) to the RO for additional development.  
The case is again before the Board for adjudication.


REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 
38 U.S.C.A. § 5103).  The VCAA also sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5301A(a)(1) 
(West 2002).  VA must also provide certain notices when in 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West 2002).  The amended "duty to 
notify" requires VA to notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the change in law brought about by the VCAA, the 
Board must remand this case to insure that there is 
compliance with the notice and duty to assist provisions 
contained in the law.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the division of responsibilities between the 
veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  Because the 
RO has not fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), 
which authorized the Board "to provide the notice required 
by 38 U.S.C. [§] 5103(a)" was invalid.  As matters stand, 
the record has a procedural defect in the notice required 
under the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and ensure 
that all notification and development required by 
the VCAA is completed.  The RO should assist the 
veteran in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 (2002).  
If any records sought are not obtained, the RO 
should notify the veteran of the records that were 
not obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.  

2.  Thereafter, if circumstances warrant, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




CONTINUED ON NEXT PAGE



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

